Title: To George Washington from Archibald Engle, 22 October 1793
From: Engle, Archibald
To: Washington, George


          
            Sir
            Philada County Oct. 22, 1793.
          
          The office of naval officer for the District of pennsylvania being vacant by the death
            of the much & justly regretted Dr Phile—I beg leave to offer myself to your
            Excellencys notice for that office—I also beg leave to inform you—that I have acted as
            Deputy naval officer of this District since the adoption of the present Constitution
            & for several Years before under the State Government—and flatter myself I have
            gained the favor & good will of the mercantile Interest & Such officers of
            Government as Superintend this office—any of whom I believe would cheerfully declare
            & approve of my abilities for the due & faithful discharg⟨e⟩ of the duties of
            the office—I am Sir wi⟨th⟩ Sentiments of the greatest respect your Excellencys Most
            obedient & very hble s⟨ert⟩
          
            Archibald Engle
          
         